Title: To Benjamin Franklin from Cadwalader Evans, 15 March 1765
From: Evans, Cadwalader
To: Franklin, Benjamin


Dear Sir.
Philadia. March 15th. 1765
A Vessel from Ireland to New York brought us the most agreeable news of your safe arrival in London the 13th. of Decemr., which occassion’d as great and general a Joy in Pensylvania, among those, whose esteem an honest man woud value most, and as much to the confusion of the rest, as ever I saw; The Bells rang, on that Account till near midnight, Libations were poured out for your Health, success and every other happiness; tho like certain Priests, we drank the Wine instead of the Person it seemed to be intended for—even your old friend Hugh Roberts, staid with us till 11 oclock, which you know was a little out of his common road, and gave us many curious anecdotes, within the compass of your forty years acquaintance.

Dr. Thos. Bond’s tedious indisposition, has occassioned the whole care of the Hospital to fall on me, which together with attendance on my Mother, loaded with age, and infirmities, every week, thro a great part of the Winter, has prevented my writing to you sooner, but as many of your friends have wrote often, and very particularly, I hope you have not wanted any necessary, or entertaining intelligence that coud be sent from Pensylvania.
Relying partly on that, at present, I shall briefly observe, that our Enemies, by unparalled falsehoods, most malignantly propogated, endeavoured to wound us every way they coud; contrary to all rules, of every kind of War, established by the civilized part of mankind. And as they cou’d not be drawn to a trial of skill in fair open fight, it was thought Justifieable to attack them in their own way, with Tomhawk, scalping knife, chewed bullets, or any other barbarous weapons they shoud use. Mr. Hughes in his reply, to the answerer of his advertisement, began the encounter; The exercises at scurrility Hall followed; and Jack Retort by belabouring the Giant General, rendered the Victory as compleat as we cou’d wish. They have been tollerable quiet ever since; the Giant, confining himself almost intirely to his Castle, not dining with the Court or going to the Coffee House as usual; and the poisoner of Characters, is wasted away to a skeleton; looking one side, and t’other as if he thought, Justice was in persuit of him for Treason or Rebellion.
The Inhabitants of Cumberland County, about ten days agoe were Guilty of another act of Rebellion. A Copy of the letter from Mr. Callender, with Affidavits to support it, will be transmitted to you by this Ship, giving a full account of the whole affair. We think this matter, as necessary, will have considerable weight towards effecting a change of Government; or rather of procuring us some Government, instead of Anarchy. A report has sprung from third street, that the Proprietor had, at length, yeilded to the importunity of the Pomfret Family, to sell this Government to the Crown, for a Peerage and £100,000 sterling. I am not anxious about the terms, if the end is obtained. I wou’d request you to make my compliments to Mr. and Mrs. Strahan were I not ashamed, they shoud recollect my ingratitude in not acknowleging, at least, the civilities received at their hands. I hope, next time, to have leisure to write you a more digested letter, but you cannot receive sincerer wishes for your Health, Happiness and speedy return to Philadelphia. I am Your Affectionate friend and Humble Servant
C: Evans.
